Order entered September 2, 2014




                                           In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                    No. 05-14-00964-CV

                              IN RE LIONEL MACK, Relator
                 Original Proceeding from the Criminal District Court No. 6
                                   Dallas County, Texas
                            Trial Court Cause No. W10-24621-X

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We DENY as moot relator’s motion to proceed in forma pauperis although we have

considered his petition without payment of filing fees. We ORDER relator to bear the costs of

this original proceeding.


                                                    /s/   KERRY P. FITZGERALD
                                                          JUSTICE